Case 3:19-cv-00103-GNS-RSE Document 7 Filed 03/07/19 Page 1 of 9 PageID #: 33




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION


SHANE NOBLE,

                 Plaintiff,

v.                                                   Cause No.: 3:19-cv-103-GNS

THE RAWLINGS COMPANY LLC,                            Electronically Filed

                 Defendant.


             DEFENDANT THE RAWLINGS COMPANY LLC’S ANSWER TO
              PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

        Defendant The Rawlings Company LLC (“Rawlings” or “Defendant”), by and through

their undersigned attorneys, submits this Answer to Plaintiff’s Complaint and Demand for Jury

Trial, and its affirmative and other defenses. To the extent not specifically admitted herein, the

allegations in the Complaint are denied.

                                     I.   NATURE OF THE CASE

        1.       This introductory paragraph contains Plaintiff’s statement of the case and

conclusions of law to which no response is required.

                                              II. PARTIES

        2.       Rawlings lacks knowledge or information sufficient to form a belief about the

truth of the allegations in this paragraph.

        3.       Admitted.

                                  III. JURISDICTION AND VENUE

        4.       Rawlings admits that the Complaint purports to state a cause of action under Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. The remainder of

                                                 1
1297363:1:LOUISVILLE
Case 3:19-cv-00103-GNS-RSE Document 7 Filed 03/07/19 Page 2 of 9 PageID #: 34




paragraph 4 consists of conclusions of law to which no response is required. To the extent that a

response is required, Rawlings admits that this Court has jurisdiction over a properly pleaded

complaint for a violation of Title VII under 28 U.S.C. § 1331; 28 U.S.C. § 1343; and 42 U.S.C.

§ 2000e-5(f)(3).

        5.       Rawlings admits that the Complaint purports to state a cause of action under the

Kentucky Civil Rights Act. The remainder of paragraph 4 consists of conclusions of law to

which no response is required.

        6.       This paragraph consists of a legal conclusion to which no response is required.

        7.       This paragraph consists of a legal conclusion to which no response is required.

        8.       Rawlings admits that Plaintiff filed Charges of Discrimination with the EEOC

against Defendant alleging discrimination on the basis of sex and that he received the required

Notice of Suit Rights. According to the EEOC, “[b]ased upon its investigation,” it was “unable

to conclude that the information obtained established violation of the statutes . . . .” The

remainder of paragraph 8 consists of conclusions of law to which no response is required.

        9.       This paragraph consists of a legal conclusion to which no response is required.

To the extent that a response is required, Rawlings admits that the events, transactions, and

occurrences relevant to this lawsuit arose within the geographical environs of the Western

District of Kentucky.

                                 IV. FACTUAL ALLEGATIONS

        10.      Rawlings admits that Noble, male, began working for Defendant as a Claims

Analyst/Auditor in March 2017. Rawlings denies the remainder of the allegations in paragraph

10.

        11.      Rawlings admits that Noble reported to Ashley Morgan. Rawlings denies the



                                                  2
1297363:1:LOUISVILLE
Case 3:19-cv-00103-GNS-RSE Document 7 Filed 03/07/19 Page 3 of 9 PageID #: 35




remainder of the allegations in paragraph 11.

        12.      Denied.

        13.      Denied.

        14.      Denied.

        15.      Rawlings admits that on March 2, 2018, Noble was informed of quality issues and

a month later, his employment was terminated. Rawlings denies the remainder of the allegations

in paragraph 15.

        16.      Rawlings admits that Jon Thiemann worked as an auditor and that Morgan, at

times, disciplined employees who worked on her team, including Thiemann. Rawlings further

admits that Thiemann received a written warning from Human Resources. Rawlings denies the

remaining allegations in paragraph 16.

        17.      This paragraph consists of a legal conclusion to which no response is required.

To the extent a response is required, Rawlings denies the remainder of the allegations in the

introductory paragraph of paragraph 17.

                       a. Rawlings admits that Krystal Juneau worked on the Quality Team and still

                          works at Rawlings. Rawlings has, as of the time of this Answer, been

                          unable to verify the other allegations in paragraph 17(a), and therefore

                          denies them.

                       b. Rawlings admits that Jessica Lewis joined the team as Assistant Team

                          Manager (ATM) for a few months before moving on to a career as a

                          commercial pilot. Rawlings has, as of the time of this Answer, been

                          unable to verify the other allegations in paragraph 17(b), and therefore

                          denies them. Furthermore, the allegation that “[t]hese are equally or more



                                                   3
1297363:1:LOUISVILLE
Case 3:19-cv-00103-GNS-RSE Document 7 Filed 03/07/19 Page 4 of 9 PageID #: 36




                          egregious errors from those which Noble is accused” is a legal conclusion

                          to which no answer is required.

                       c. Rawlings admits that Maruja Shelton joined the team at the same time as

                          Noble. Rawlings has, as of the time of this Answer, been unable to verify

                          the other allegations in paragraph 17(c), and therefore denies them.

                          Furthermore, the allegations that “[s]he struggled much more than Noble,”

                          that “[h]er quality was also much worse than Noble’s,” and that she was

                          “violating the law, a few times, and causing actual consequences,” are

                          legal conclusions to which no answer is required.

                       d. Rawlings has, as of the time of this Answer, been unable to verify the

                          other allegations in paragraph 17(d), and therefore denies them.

                       e. Rawlings admits that Holly Fusner joined Ms. Morgan’s team. Rawlings

                          further admits that Fusner is a 10-year veteran with the company, and that

                          Morgan did not terminate Fusner’s employment. Rawlings has, as of the

                          time of this Answer, been unable to verify the allegations regarding

                          Fusner’s history of obstinance/insubordination and chronic tardiness, and

                          therefore denies those allegations. Rawlings denies the remainder of the

                          allegations in paragraph 17(e).

                       f. Rawlings has, as of the time of this Answer, been unable to verify the

                          allegations in paragraph 17(f), and therefore denies them. Furthermore,

                          the allegation that Ms. Moffett caused “member abrasion” to the widowed

                          mother is a legal conclusion to which no answer is required.

        18.      Rawlings denies that Noble alerted Defendant to his allegations on April 13,



                                                    4
1297363:1:LOUISVILLE
Case 3:19-cv-00103-GNS-RSE Document 7 Filed 03/07/19 Page 5 of 9 PageID #: 37




2018, as it is unclear to which allegations he is referring. Rawlings admits that Noble sent a

written letter to Debra Ford on April 24, 2018 and that letter speaks for itself. Rawlings further

admits that Gena Moffett, Ashley Morgan, and Taylor Cummings met in a conference room.

Rawlings further admits that a meeting between Ashley Morgan, Taylor Cummings, Ryan Little,

and Gena Moffett took place, on May 1, 2018. Rawlings further admits that Moffett’s work

station was moved directly between Cummings and Morgan. Rawlings denies the remainder of

the allegations in paragraph 18. Furthermore, the allegations that Noble’s reports were not

properly investigated and that Moffett’s work station was moved directly between Cummings

and Morgan so that her activities could be closely monitored are legal conclusions that do not

require a response.

                                       V. CAUSES OF ACTION

        19.      The prior paragraphs of Rawlings’ answer are reincorporated.

        20.      This paragraph consists of a legal conclusion to which no response is required.

To the extent a response is required, Rawlings denies the allegations in paragraph 20.

        21.      This paragraph consists of a legal conclusion to which no response is required.

To the extent a response is required, Rawlings denies the allegations in paragraph 21.

        22.      This paragraph consists of a legal conclusion to which no response is required.

To the extent a response is required, Rawlings denies the allegations in paragraph 22.

                                       VI. REQUESTED RELIEF

        Plaintiff’s requests for judgment and relief are questions of law for the Court to decide

and to which no response is required. To the extent a response is required, Rawlings denies that

Plaintiff is entitled to judgment in his favor or any other relief.

        1.       To the extent a response is required, denied.



                                                   5
1297363:1:LOUISVILLE
Case 3:19-cv-00103-GNS-RSE Document 7 Filed 03/07/19 Page 6 of 9 PageID #: 38




        2.       To the extent a response is required, denied.

        3.       To the extent a response is required, denied.

        4.       To the extent a response is required, denied.

        5.       To the extent a response is required, denied.

        6.       To the extent a response is required, denied.

        7.       To the extent a response is required, denied.

        8.       To the extent a response is required, denied.

                                      DEMAND FOR A JURY TRIAL

        Plaintiff’s jury demand presents a question of law for the Court to decide and to which no

response is required. To the extent a response is required, Rawlings hereby demands a jury trial

as to all issues or claims for which a jury trial is allowed, including its defenses.

                            AFFIRMATIVE AND OTHER DEFENSES

        Rawlings asserts the following defenses without waiving its right to raise additional

defenses, and without assuming any burdens not imposed by law:

        1.       The Complaint fails to state a claim upon which relief can be granted.

        2.       Plaintiff’s claims are barred, in whole or in part, based on the truth and

sufficiency of all statements upon which his alleged claims are based.

        3.       Plaintiff’s claims are barred, in whole or in part, because Rawlings acted in good

faith at all times.

        4.       Plaintiff’s claims are barred, in whole or in part, because all employment actions

taken with respect to Plaintiff were taken for legitimate, non-discriminatory reasons.

        5.       Plaintiff’s claims are barred, in whole or in part, because Plaintiff was an at-will

employee of Rawlings.



                                                   6
1297363:1:LOUISVILLE
Case 3:19-cv-00103-GNS-RSE Document 7 Filed 03/07/19 Page 7 of 9 PageID #: 39




          6.     Rawlings is entitled to all defenses and presumptions in its favor under 29 U.S.C.

§ 2601, et seq., 29 U.S.C. § 201, et seq., KRS Chapter 344, KRS Chapter 337, and KRS 341.990.

          7.     Plaintiff’s claims are barred, in whole or in part, by the doctrines of waiver,

estoppel, and/or unclean hands.

          8.     Plaintiff’s claims are barred, in whole or in part, because he suffered no actual

damages as a result of the actions alleged in the Complaint.

          9.     Plaintiff’s claims are barred, in whole or in part, to the extent Plaintiff failed to

mitigate any loss or damage he allegedly sustained.

          10.    Plaintiff has failed to satisfy the prerequisites for equitable relief, including but

not limited to a failure to demonstrate irreparable harm.

          11.    No action or omission, if any, on the part of Rawlings was intentional, willful,

and/or reckless, and therefore any award of damages or other relief based on such conduct is

barred.

          12.    Plaintiff’s claim for punitive damages herein, and any charge to the jury in this

case on punitive damages and/or the imposition of or consideration by the jury of punitive

damages, would be unconstitutionally vague and violate Rawlings’ constitutional right in the

guarantee of both substantive and procedural due process as guaranteed to them by the

Fourteenth Amendment of the United States Constitution and/or the comparable provisions of

the Kentucky Constitution, including but not limited to Section 2 of said Constitution.

Alternatively, it would be unconstitutional and violate Rawlings’ rights to both substantive and

procedural due process and irrevocably prejudice the defense of this action by failure of the

Court to bifurcate any asserted issue on punitive damages unless or until the jury hypothetically

rendered a verdict on liability and compensatory damages. Alternatively, Rawlings submits that



                                                   7
1297363:1:LOUISVILLE
Case 3:19-cv-00103-GNS-RSE Document 7 Filed 03/07/19 Page 8 of 9 PageID #: 40




any charge on the burden of proof regarding punitive damages on a level lower than clear and

convincing evidence would be unconstitutional and violate both substantive and procedural due

process. Accordingly, Rawlings pleads and rely upon the above as a bar to the Plaintiff’s claim

against Rawlings in its entirety and specifically with regard to the claim for punitive damages.

        13.      Rawlings reserves the right to amend this Answer and to raise any and all

defenses, affirmative or otherwise, which may become available to it during this litigation.



Dated: March 7, 2019


                                        By: s/ Shannon Antle Hamilton ........................................
                                            Shannon Antle Hamilton
                                            Stites & Harbison, PLLC
                                            400 West Market Street, Suite 1800
                                            Louisville, KY 40202
                                            Phone: (502) 587-3400
                                            shamilton@stites.com

                                              Shawn J. Rabin (pro hac vice pending)
                                              Stephanie Spies (pro hac vice pending)
                                              Susman Godfrey L.L.P.
                                              1301 Avenue of the Americas, 32nd Floor
                                              New York, NY 10019
                                              Phone: (212) 336-8330
                                              srabin@susmangodfrey.com
                                              sspies@susmangodfrey.com




                                                  8
1297363:1:LOUISVILLE
Case 3:19-cv-00103-GNS-RSE Document 7 Filed 03/07/19 Page 9 of 9 PageID #: 41




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 7th day of March, 2019, I electronically filed the foregoing
with the Clerk of the Court via filing with the Western District of Kentucky’s ECF system which
will send a notice of electronic filing to:

                              Andrew Dutkanych III
                              Biesecker Dutkanych & Macer, LLC
                              8888 Keystone Crossing, Suite 1300
                              Indianapolis, IN 46240

                              Attorneys for Plaintiff

                                                        s/ Shannon Antle Hamilton




                                                9
1297363:1:LOUISVILLE
